IVHEELER, J.
The act of 1848, as applied to this ease, did not make an act innocent at tiie time of its passage criminal; it did not aggravate an offense and make it greater than when committed; it did not inflict a greater punishment than the law annexed to the crime when committed; it did not authorize a conviction upon less evidence than the law required at the time of the commission of tiie offense, consequently it is not in reference to the offense charged an ex post facto law. (Holt v. The State, 2 Tex. R., 363.)
The conviction was legal and correct, and the judgment is affirmed.
Judgment affirmed.